DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is responsive to the following communications: the Arguments filed August 31, 2021.
	Claims 10-22 are pending.  Claims 1-9 were canceled.  Claims 10 and 18 are independent.
Response to Arguments
Applicant’s arguments, see page 2, filed August 31, 2021, with respect to claims 18-22 have been fully considered and are persuasive.  The nonstaturory double patenting rejection of claims 18-22 has been withdrawn. 
Allowable Subject Matter
Claims 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 10, there is no teaching or suggestion in the prior art of record to provide the recited step of performing a third program loop including: applying a third program voltage different from the second program voltage to the first word line, and at the same time, applying an inhibit column line voltage to the first column line and the second column line, wherein the third and the fourth column line voltages are lower than the inhibit column line voltage, in combination with the other limitations.
With respect to independent claim 18, there is no teaching or suggestion in the prior art of record to provide the recited  step of performing a third program loop including: applying a third program voltage different from the second program voltage to the first word line, and at the same time, applying an inhibit column line voltage to the first column line and the second column line, wherein the third column line voltage is lower than the inhibit column line voltage, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825